FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


DAVID REYES,                              No. 13-17119
                 Plaintiff-Appellant,
                                             D.C. No.
                 v.                       2:12-cv-00652-
                                            KJM-CMK
CHRISTOPHER SMITH, Chief
Physician and Surgeon, Mule Creek
State Prison; SCOTT HEATLEY, Chief          OPINION
Medical Officer, Mule Creek State
Prison,
               Defendants-Appellees.


     Appeal from the United States District Court
        for the Eastern District of California
     Kimberly J. Mueller, District Judge, Presiding

               Argued and Submitted
     November 20, 2015—San Francisco, California

                 Filed January 12, 2016
2                         REYES V. SMITH

    Before: Michael J. Melloy,* Sandra S. Ikuta, and Andrew
                 D. Hurwitz, Circuit Judges.

                    Opinion by Judge Hurwitz


                           SUMMARY**


                      Prisoner Civil Rights
    The panel reversed the district court’s dismissal of
claims brought pursuant to 42 U.S.C. § 1983 by a
California state inmate against two physicians alleging
deliberate indifference to medical needs, and remanded for
further proceedings.
    The district court dismissed the claims after finding that
plaintiff had failed to exhaust his administrative remedies
under the Prison Litigation Reform Act because he had not
named the defendant physicians in his grievance, contrary
to a procedural rule requiring inmates to “list all staff
member(s) involved” in a grievance and “describe their
involvement in the issue.” Cal. Code Regs. Tit. 15
§ 3084.2(a). The panel held that despite the prisoner’s
failure to comply with the procedural rule, the exhaustion
requirement was nevertheless satisfied because prison


    *
  The Honorable Michael J. Melloy, Senior Circuit Judge for the U.S.
Court of Appeals for the Eighth Circuit, sitting by designation.
    **
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                      REYES V. SMITH                       3

officials decided the potentially flawed grievance on the
merits. The panel held that when prison officials opt not to
enforce a procedural rule but instead decide an inmate’s
grievance on the merits, the purposes of the Prison
Litigation Reform Act’s exhaustion requirement have been
fully served: prison officials have had a fair opportunity to
correct any claimed deprivation and an administrative
record supporting the prison’s decision has been developed.
The panel further held that in this case the grievance
sufficed to put prison officials on notice of the alleged
deprivation and gave them ample opportunity to resolve it.


                        COUNSEL

Lesley Pak (argued), Frederick S. Chung, Stuart M.
Rosenberg, Gibson, Dunn & Crutcher LLP, Palo Alto,
California, for Plaintiff-Appellant.

Kamala D. Harris, Attorney General of California, Jonathan
L. Wolff, Senior Assistant Attorney General, Thomas S.
Patterson, Supervising Deputy Attorney General, Jose A.
Zelidon-Zepeda (argued), Deputy Attorney General, San
Francisco, California, for Defendants-Appellees.



                        OPINION
HURWITZ, Circuit Judge:
    As a matter of first impression, we must decide whether
an inmate has exhausted administrative remedies under the
Prison Litigation Reform Act of 1995 (PLRA), 42 U.S.C.
§ 1997e, if his grievance is decided on the merits at all
available levels of administrative review despite failure to
comply with a procedural rule. Consistent with each of our
4                     REYES V. SMITH

sister circuits to have addressed this issue, we hold that in
these circumstances the inmate’s claim is exhausted.
                             I.
    In January 2011, California state inmate David Reyes
was examined by a prison physician, Dr. Wesley
Hashimoto, who recommended a regimen of pain
medication, including morphine, for Reyes’ degenerative
spine condition.      The prison’s Pain Management
Committee—which included Dr. Christopher Smith, the
Chief Physician and Surgeon, and Dr. Scott Heatley, the
Chief Medical Officer—originally approved the
prescriptions. But in May 2011, Dr. Hashimoto told Reyes
that Drs. Smith and Heatley had ordered that his pain
medications would be gradually reduced and discontinued
entirely by June.
    Reyes filed a prison grievance complaining of the
“drastic changes” to his medication regimen.          The
grievance asserted Reyes suffered “unbelieveable pain,”
but that a nurse refused to prescribe anything but aspirin.
The grievance requested an examination by a physician,
stated that “‘[d]eliberate indifference to medical needs’
violates the [Eighth] Amendment,” and included citations
to Eighth Amendment cases.
    In response to the grievance, Reyes was interviewed by
a physician’s assistant (PA) who issued a decision denying
the request for pain medication. The decision recited that
“the Pain Management Committee determined narcotics
were not medically necessary” and that the PA “did not
determine Morphine was medically indicated” because
Reyes was functioning well with his current treatment. The
decision provided, however, that the need for pain
medication “may be revisited” after consultation with a
rheumatologist.
                      REYES V. SMITH                       5

    Reyes appealed this decision to Lawrence Fong, the
Chief Executive Officer of Health Care Services. Fong
denied Reyes’ “request to be prescribed Morphine,” stating
that the “Pain Management Committee determined
narcotics were not medically necessary,” and concluding
that Reyes’ medical treatment had been “appropriate and
timely.” Reyes appealed again. The third-level appeal was
denied by L.D. Zamora, Chief of the Office of Third Level
Appeals for healthcare. The denial noted that Reyes had
requested pain medication, stated that the Pain
Management Committee had “recommended against
narcotics,” and concluded that intervention was
unwarranted because Reyes was “receiving treatment
deemed medically necessary.” The order concluded: “This
decision exhausts your available administrative remedies.”
    Reyes then brought this 42 U.S.C. § 1983 action in the
Eastern District of California against Drs. Smith and
Heatley and other prison officials, alleging that they had
violated the Eighth Amendment through deliberate
indifference to his medical needs. A magistrate judge
recommended dismissal of the claims against Drs. Smith
and Heatley for failure to exhaust administrative remedies
under the PLRA because Reyes had not named these
physicians in his grievance, contrary to a rule requiring
inmates to “list all staff member(s) involved” in a grievance
and “describe their involvement in the issue.” Cal. Code
Regs. tit. 15 § 3084.2(a) (2015). The district court adopted
the magistrate judge’s report and recommendation and
6                        REYES V. SMITH

granted the physicians’ motion to dismiss. This timely
appeal followed.1
                                 II.

     The PLRA provides that “[n]o action shall be brought
with respect to prison conditions under section 1983 of this
title, or any other Federal law, by a prisoner confined in
any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted.”
42 U.S.C. § 1997e(a). Section 1997e(a) requires an inmate
not only to pursue every available step of the prison
grievance process but also to adhere to the “critical
procedural rules” of that process. Woodford v. Ngo,
548 U.S. 81, 90 (2006). “[I]t is the prison’s requirements,
and not the PLRA, that define the boundaries of proper
exhaustion.” Jones v. Bock, 549 U.S. 199, 218 (2007).
    The California prison grievance system has three levels
of review; an inmate exhausts administrative remedies by
obtaining a decision at each level. Cal. Code Regs. tit. 15,
§ 3084.1(b) (2011); Harvey v. Jordan, 605 F.3d 681, 683
(9th Cir. 2010). It is uncontested that Reyes obtained a
decision at all three levels. The issue is whether he
nevertheless failed to exhaust administrative remedies
because his grievance did not name all staff members
involved in his case. See Cal Code. Regs. tit. 15,
§ 3084.2(a) (2015).




    1
    The district court also dismissed Reyes’ claims against the other
prison officials. Reyes does not challenge those dismissals on appeal.
                      REYES V. SMITH                       7

    “The PLRA attempts to eliminate unwarranted federal-
court interference with the administration of prisons, and
thus seeks to afford corrections officials time and
opportunity to address complaints internally before
allowing the initiation of a federal case.” Woodford,
548 U.S. at 93 (alterations, footnote, and quotation marks
omitted). Requiring exhaustion provides prison officials a
“fair opportunity to correct their own errors” and creates an
administrative record for grievances that eventually become
the subject of federal court complaints. Id. at 94; see
Porter v. Nussle, 534 U.S. 516, 524–25 (2002). Requiring
inmates to comply with applicable procedural regulations
furthers these statutory purposes. See Woodford, 548 U.S.
at 94–96.
    But when prison officials address the merits of a
prisoner’s grievance instead of enforcing a procedural bar,
the state’s interests in administrative exhaustion have been
served. Prison officials have had the opportunity to address
the grievance and correct their own errors and an
administrative record has been developed. For these
reasons, all seven of our sister circuits to have considered
the issue have concluded that the PLRA exhaustion
requirement is satisfied if prison officials decide a
potentially procedurally flawed grievance on the merits.
Whatley v. Warden, 802 F.3d 1205, 1214–15 (11th Cir.
2015); Hammett v. Cofield, 681 F.3d 945, 947 (8th Cir.
2012) (per curiam); Hill v. Curcione, 657 F.3d 116, 125 (2d
Cir. 2011); Maddox v. Love, 655 F.3d 709, 721–22 (7th Cir.
2011); Reed-Bey v. Pramstaller, 603 F.3d 322, 326 (6th
Cir. 2010); Ross v. Cty. of Bernalillo, 365 F.3d 1181, 1186
(10th Cir. 2004), abrogated on other grounds by Jones,
549 U.S. at 219–224; Camp v. Brennan, 219 F.3d 279, 281
(3d Cir. 2000).
8                     REYES V. SMITH

    Two of these cases are particularly instructive. In
Reed-Bey, the Sixth Circuit confronted a Michigan prison
rule which required the inmate to identify “all those
involved in the issue being grieved.” 603 F.3d at 324. The
inmate failed to do so, but prison officials “chose to address
Reed-Bey’s grievance on the merits.” Id. The Sixth
Circuit therefore rejected the defendant’s PLRA exhaustion
defense, stating that because the exhaustion requirement is
designed to serve the state’s interests, “[w]e see no benefit
to enforcing a procedural bar that the Department of
Corrections did not.” Id. at 326. Similarly, in Maddox, the
Seventh Circuit determined that an inmate exhausted
administrative remedies under the PLRA despite failing to
comply with a procedural rule nearly identical to the
California rule at issue here, because officials had decided
the inmate’s grievance on the merits at each level of
review. 655 F.3d at 722 (“Where prison officials address
an inmate’s grievance on the merits without rejecting it on
procedural grounds, the grievance has served its function of
alerting the state and inviting corrective action, and
defendants cannot rely on the failure to exhaust defense.”).
    We agree with these decisions. When prison officials
opt not to enforce a procedural rule but instead decide an
inmate’s grievance on the merits, the purposes of the PLRA
exhaustion requirement have been fully served: prison
officials have had a fair opportunity to correct any claimed
deprivation and an administrative record supporting the
prison’s decision has been developed. See Nussle, 534 U.S.
at 525. Dismissing the inmate’s claim for failure to exhaust
under these circumstances does not advance the statutory
goal of avoiding unnecessary interference in prison
administration. See Woodford, 548 U.S. at 93. Rather, it
prevents the courts from considering a claim that has
already been fully vetted within the prison system.
                       REYES V. SMITH                         9

    Declining to enforce procedural rules when prison
officials fail to do so also serves the state’s interests in
“deciding when to waive or enforce its own rules.” Reed-
Bey, 603 F.3d at 325. It “takes into account the likelihood
that prison officials will benefit if given discretion to
decide, for reasons such as fairness or inmate morale or the
need to resolve a recurring issue, that ruling on the merits is
better for the institution and an inmate who has attempted
to exhaust available prison remedies.” Hammett, 681 F.3d
at 948.
    Accordingly, we hold that a prisoner exhausts “such
administrative remedies as are available,” 42 U.S.C.
§ 1997e(a), under the PLRA despite failing to comply with
a procedural rule if prison officials ignore the procedural
problem and render a decision on the merits of the
grievance at each available step of the administrative
process.
                              III.
    The defendant physicians also contend that Reyes’ suit
is barred under the PLRA exhaustion requirement because
his grievance failed to “alert[] the prison to the nature of
the wrong for which redress is sought” and provide
sufficient information “to allow prison officials to take
appropriate responsive measures.” Griffin v. Arpaio,
557 F.3d 1117, 1120, 1121 (9th Cir. 2009) (quotation
marks omitted). Drs. Smith and Heatley argue that the
grievance related on its face only to Dr. Hashimoto’s
determination that Reyes should not receive narcotic pain
medication, and thus did not exhaust his claim relating to
actions by the Pain Management Committee.
    Their argument fails. Under the PLRA, a grievance
“suffices if it alerts the prison to the nature of the wrong for
which redress is sought.” Sapp v. Kimbrell, 623 F.3d 813,
10                     REYES V. SMITH

824 (9th Cir. 2010) (quoting Griffin, 557 F.3d at 1120).
The grievance “need not include legal terminology or legal
theories,” because “[t]he primary purpose of a grievance is
to alert the prison to a problem and facilitate its resolution,
not to lay groundwork for litigation.” Griffin, 557 F.3d at
1120. The grievance process is only required to “alert
prison officials to a problem, not to provide personal notice
to a particular official that he may be sued.” Jones,
549 U.S. at 219 (citations omitted).
    Reyes’ grievance plainly put prison officials on notice
of the nature of the wrong alleged in his federal suit—
denial of pain medication by the defendant doctors. Prison
officials also plainly knew that the Pain Management
Committee, of which Drs. Smith and Heatley and Smith
were members, had decided Reyes should not receive the
medication; that decision was cited repeatedly by the prison
administration in denying Reyes’ grievance.           Prison
officials had full notice of the alleged deprivation and
ample opportunity to resolve it. The grievance thus
sufficed.
    Contrary to the defendants’ arguments, this case is not
like Griffin, 557 F.3d at 1118–21, in which an inmate
submitted a grievance requesting a ladder to access his top
bunk, and later filed a lawsuit asserting that prison staff had
disregarded an order assigning him to a lower bunk, nor
Sapp, 623 F.3d at 824, in which an inmate submitted a
grievance about medical treatment for an eye condition but
his § 1983 suit also alleged failure to provide review of his
medical records and improper screening of administrative
appeals. Rather, prison officials in this case easily
identified the Pain Management Committee’s involvement
in the issue, and explained repeatedly that they were
denying Reyes’ grievance precisely because the Committee
had determined that narcotics were not medically
                     REYES V. SMITH                     11

necessary. On this record, the state defendants cannot
argue that prison officials were unaware of the involvement
of physicians other than Dr. Hashimoto in the events
alleged. See Spruill v. Gillis, 372 F.3d 218, 234 (3d Cir.
2004); Maddox, 655 F.3d at 722 (The inmate “complained
about an administrative decision—the cancellation of
[religious] services—and it belies reason to suggest that
prison administrators at [the prison] were unaware of who
was responsible for that decision.”).
                           IV.
   We REVERSE the district court order dismissing
Reyes’ claims against Drs. Smith and Heatley and
REMAND for further proceedings consistent with this
opinion.